DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s Amendment filed on December 17, 2020 in which claims 1-12 are presented for examination; of which claims 1-11 were amended; and claim 12 was newly added.
Response to Arguments
Applicant's arguments filed December 17, 2020 have been fully considered but they are not persuasive. Therefore, the rejections of claim 1 under section 35 USC 102 and claims 2-11 under section 35 USC 103 remain. Claim 12 is also rejected under 35 USC 103 as detailed below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor et al. US Publication No. 2004/0233429 A1.

Regarding claim 1, Taylor et al. disclose “a spectrophotometric device comprising a photoreceptor that receives light reflected from an object, the spectrophotometric device for measuring a color of the object” by providing a method and spectrophotometer for exchanging color measurement and diagnostic information over a network (See Taylor et al. Title, Abstract; Paragraph 0002 describing a network communicates with the spectrophotometer via the network communication interface. A remote processor is enabled to communicate with the spectrophotometer directly via the network communication interface. Alternatively, a spectrophotometer having a thin client), the spectrophotometric device further comprising: “a network connector configured to connect to one selected from the group consisting of: (a) only one fixed address: and (b) more than one address on a network” (See Taylor Figure 4, Component 314; Paragraph 0028 describing an Ethernet Interface for connecting to network addresses of  remote computer servers 352); “a connection interface having at least one interface element configured to be manually operated by a user” (Figure 1, Components 14, 16, 20; Paragraph 0015 describing spectrophotometer 10 includes at least one of a plurality of communication interfaces 12 e.g., a network communication interface such as Ethernet 14 and the like; and a local communication interface such as a USB interface 16, and an RS232 interface 20); and “a processor that makes the network connector connect to the one fixed address or to the more than one address on the network upon the interface element being manually operated by the user, wherein the address is an address of a user terminal or of a server”  (Paragraph 0015 describing communication interface 12 communicates with a processor 22, which in turn communicates with various memory devices (e.g., a variables memory device 24 such as a storage drive and a program memory device 26 such as RAM), device interfaces (e.g., a display interface 30, a keyboard interface 32, and a mouse interface 34), and electronics 36 within the spectrophotometer 10. As outlined below, the processor 22 permits the spectrophotometer 10 to operate in any of a plurality (e.g., three (3)) modes of operation. The different operating modes allow spectrophotometers that are either local or remote with respect to color measurement/analysis software tools to have instant access to current color measurement software/calculations and instrument diagnostics. In one embodiment, spectrophotometers may access the color measurement/analysis software tools via the USB and/or RS232 communication interfaces 16, 20, respectively, while other spectrophotometers may access the color measurement/analysis software tools via the Ethernet communication interface 14).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. US Publication No. 2004/0233429 A1 in view of Gillespie et al. US Publication No. 2007/0047585.

As per claim 2, most of the limitations of this claim have been noted in the rejection of claim. Applicant’s attention is directed to the rejection of claim 1 above. In addition, Taylor et al. disclose “wherein: the network connector connects to the more than one address on the network” See Taylor Figure 4, Component 314; Paragraph 0028 describing an Ethernet Interface for connecting to network addresses of remote computer servers 352); “there is only one instance of the interface element” (See Taylor Figure 4, Component 314; Paragraph 0028 describing an Ethernet Interface for connecting to a network address of remote computer servers 352). It is noted however, Taylor et al. did not specifically detail the aspects of “the processor makes the network connector switch from one address to another upon the one interface element being manually operated by the user” as recited in the instant claim 2. See Gillespie et al. Title, Abstract describing a system capable of performing network address changes. The system comprises a network interconnecting a plurality of hosts, a mobile device connected to the network, the mobile device associated with a first network address corresponding to a first network location of the mobile device on the network, a first host connected to the network, and a mobile handler capable of communicating with the mobile device and the host over the network. Wherein the mobile handler is configured to receive a change of address request from the mobile device, the change of address request including a second network address corresponding to a second network location of the mobile device on the network, the mobile handler configured to notify the first host of the change of address request, the notification including the second network address, and wherein the first host is adapted to receive the notification and to initiate a connection with the mobile device at the second network address). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the network address change methodology of Gillespie et al. into the network of Taylor et al. because they are both directed to network communication systems and are both from the same field of endeavor. Such modification would have enhanced the versatility of Taylor et al. by allowing it to automatically, securely, seamlessly and dynamically change its network address while participating in an already established end-to-end communications with 

As per claim 3, most of the limitations of this claim have been noted in the rejection of claim. Applicant’s attention is directed to the rejection of claim 1 above. In addition, Taylor et al. disclose “wherein: the network connector connects to the more than one address on the network” See Taylor Figure 4, Component 314; Paragraph 0028 describing an Ethernet Interface for connecting to network addresses of remote computer servers 352); “there is one interface element” (See Taylor Figure 4, Component 314; Paragraph 0028 describing an Ethernet Interface for connecting to a network address of remote computer servers 352). It is noted however, Taylor et al. did not specifically detail the aspects of “the processor makes the network connector switch from one address to another upon the more than one interface element being manually operated by the user” as recited in the instant claim 3. On the other hand, Gillespie et al. achieved the aforementioned claimed features by providing methods and apparatus for network address change for mobile devices (See Gillespie et al. Title, Abstract describing a system capable of performing network address changes. The system comprises a network interconnecting a plurality of hosts, a mobile device connected to the network, the mobile device associated with a first network address corresponding to a first network location of the mobile device on the network, a first host connected to the network, and a mobile handler capable of communicating with the mobile device and the host over the network. Wherein the mobile handler is configured to receive a change of address request from the mobile device, the change of address request including a second network address corresponding to a second network location of the mobile device on the network, the mobile handler configured to notify the first host of the change of address request, the notification including the second network address, and wherein the first host is adapted to receive the notification and to initiate a connection with the mobile device at the second network address). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the network address change methodology of Gillespie et al. into the network of Taylor et al. because they are both directed to network communication systems and are both from the same field of endeavor. Such modification would have enhanced the versatility of Taylor et al. by allowing it to automatically, securely, seamlessly and dynamically change its network address while participating in an already established end-to-end communications with another host computer over a packet oriented network, maintaining communication through the network address change.

As per claim 4, Gillespie et al. disclose “wherein the processor makes the network connector connect to an address associated with a behavior pattern, the behavior pattern being caused by the user manually operating the one interface element” (Paragraph 0027 describing behavior pattern and change of network address may occur for any of numerous reasons, for example, in the event of a network handover resulting from the mobile device roaming between and/or attaching to a different network, and/or a loss of connection with the current network, etc.).

As per claim 5, Gillespie et al. disclose “wherein the behavior pattern is defined as a period of the one interface element being manually pressed and held down by the user” (Paragraph 0027 describing behavior pattern and change of network address may occur for any of numerous reasons, for example, in the event of a network handover resulting from the mobile device roaming between and/or attaching to a different network, and/or a loss of connection with the current network, etc.).

As per claim 6, Gillespie et al. disclose “wherein the behavior pattern is defined as the number of times the one interface element has been manually pressed and held down by the user in a predetermined period” (Paragraph 0027 describing behavior pattern and change of network address may occur for any of numerous reasons, for example, in the event of a network handover resulting from the mobile device roaming between and/or attaching to a different network, and/or a loss of connection with the current network, etc.).

As per claim 7, Gillespie et al. disclose “wherein the processor makes the network connector switch from one address to another every time the at least one interface element is manually operated by the user” (Figures 1G-1H; Paragraphs 0016, 0038-0042 describing to initiate a change of network address, mobile device 120 notifies MH 130 of the change of address via change of address request 129, as illustrated in FIG. 1G. Mobile device 120 makes the change of address request by providing to MH 130, over the established link, the secret ID, its old network address, and a new network address corresponding to the new location of the mobile device on the network (e.g., the network address by which the network into which the mobile device roamed can now be reached).

As per claim 8, Gillespie et al. disclose “a recorder that records address information of the one fixed or the more than one address on the network” (Paragraph 0050 describing NAT router 215 stores a NAT table that translates network addresses received at the router from outside the private network to the private network address of the destination server on the private network).

As per claim 9, Gillespie et al. disclose “wherein the processor makes the network connector deny connection to a cloud server if connection to a user terminal is currently made” through various authentication schemes (See Paragraphs 0025, 0027, 0031, 0033, 0035, 0038, 0041, 0044, 0053).

As per claim 10, Gillespie et al. disclose “wherein the processor makes the network connector deny connection to a user terminal if connection to a cloud server is currently made” through various authentication schemes (See Paragraphs 0025, 0027, 0031, 0033, 0035, 0038, 0041, 0044, 0053).

Paragraphs 0029, 0037, 0047).

As per claim 12, Taylor has shown interfaces and components comprises interface element comprises a button (See Taylor Figure 2, Component 110, Figure 3, Components 50, 210 and Figure 4, Component 310). It is noted however, Taylor et al. did not specifically detail the aspects of “wherein the interface element comprises a key” as recited in the instant claim 12. On the other hand, Gillespie et al. achieved the aforementioned claimed features by providing methods and apparatus for network address change for mobile devices (See Gillespie et al. Title, Abstract describing a system capable of performing network address changes. The system comprises a network interconnecting a plurality of hosts, a mobile device connected to the network, the mobile device associated with a first network address corresponding to a first network location of the mobile device on the network, a first host connected to the network, and a mobile handler capable of communicating with the mobile device and the host over the network. Wherein the mobile handler is configured to receive a change of address request from the mobile device, the change of address request including a second network address corresponding to a second network location of the mobile device on the network, the mobile handler configured to notify the first host of the change of address request, the notification including the second network address, and wherein the first host is adapted to receive the notification and to initiate a connection with the mobile device at the second network address). In particular, Gillespie et al. disclose “wherein the interface element comprises a key” (See Gillespie et al. Paragraphs 0035 describing interface element with keys). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the network address change methodology of Gillespie et al. into the network of Taylor et al. because they are both directed to network communication systems and are both from the same field of endeavor. Such modification would have enhanced the versatility of Taylor et al. by allowing it to automatically, securely, seamlessly and dynamically change its network address while participating in an already established end-to-end communications with another host computer over a packet oriented network, maintaining communication through the network address change.

Remarks
The Applicant argued that “Taylor neither discloses nor suggests that data communication with external apparatuses is started when the a user presses a connection button, in the manner claimed. Gillespie does not bridge this gap”. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Taylor neither discloses nor suggests that data communication with external apparatuses is started when the a user presses a connection button, in the manner claimed. Gillespie does not bridge this gap”.) are not recited in the rejected claim(s).  Although In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In addition, Taylor has shown interfaces and components comprises interface element comprises a button (See Taylor Figure 2, Component 110, Figure 3, Components 50, 210 and Figure 4, Component 310).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017.  The examiner can normally be reached on Monday-Thursday 7AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
March 15, 2021